Citation Nr: 0716593	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  00-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury with degenerative joint disease, status post left 
knee replacement.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.

4.  Entitlement to service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

The current appeal arose from a September 1999 rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1996, a transcript of which is of 
record. 

The case was remanded by the Board in March 2001 on the 
issues herein under consideration, as well as an additional 
issue, entitlement to service connection for residuals of a 
right arm (or shoulder) injury.  

In March 2003, the Board denied entitlement to service 
connection on the issues herein under consideration.  

Under regulations then in effect, the Board initially also 
endeavored to develop evidence, on its own motion, relating 
to service connection for residuals of a right arm (or 
shoulder) injury.  However, because regulations changed in 
the meantime, the Board was required to remand that issue in 
a decision in March 2004.  It is not shown from the evidence 
now in and/or associated with the file before the Board that 
this issue has been further adjudicated and resolved at the 
VARO/AMC level, nor it is back before the Board.  There may 
be a separate final adjudicative file pending at the VARO/AMC 
on the issue, which, to the extent appropriate, should be 
associated with the other records when the case is returned 
to the Board.

Before and until the time of the March 2003 decision of the 
Board, the veteran was represented by the Colorado Division 
of Social Services.  Although it is unclear from the records 
currently before the Board, it appears that he may be still 
represented by the Colorado Division on the issue relating to 
the right arm (shoulder). 

However, in the interim, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
The Court, by a 2-1 vote with an 8-page dissent, vacated the 
Board's March 2003 decision and remanded the case in January 
2006).  After the case was returned to the Board by the 
Court, the veteran's attorney submitted an extensive 
additional statement by the veteran as to which he has 
specifically denied waiver of initial consideration by the 
VARO, requiring that the evidence must be returned to the RO 
for such review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.  

The Board must note, in response to the veteran's attorney's 
comments as to the ultimate destination warranted for action 
on this remand, that whether the AMC in turn returns the case 
to the VARO, for whatever reason it may deem necessary under 
its own guidelines, is a judgment decision which is made at 
the option of the AMC rather than the VARO and/or the Board. 


REMAND

On review of the detailed arguments of record in association 
with the Court consideration of the case, the Board finds 
that additional development including but not limited to 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998), must be 
undertaken at this time.

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).


2.  The RO should 
arrange for review 
by a VA special 
orthopedic examiner, 
preferably the one 
who provided the 
opinion pursuant to 
the 2001 remand by 
the Board, to 
consider all of the 
evidence of record, 
e.g., service and 
post-service 
clinical records 
relating to various 
injuries, prior 
assessments, 
decisions by the 
Board and the 
arguments prepared 
in association with 
Court arguments, and 
the evidence 
recently submitted 
by the veteran 
without waiver of 
VARO consideration.  
The examiner must 
annotate that the 
claims file was in 
fact made available 
for review, and with 
that evidence 
specifically in mind 
and annotated as 
such, as applicable, 
the examiner is 
asked to respond to 
the following 
questions (and/or 
provide addendum to 
the prior opinion of 
record, as 
appropriate):

a.  What 
is the 
nature 
and 
extent of 
severity 
of any 
current 
orthopedi
c 
disorders 
of either 
leg or 
hip, and 
right arm 
(or 
shoulder) 
found on 
examinati
on?

b.  Is it 
at least 
as likely 
as not 
that any 
current 
orthopedi
c 
disorders 
in the 
above 
cited 
anatomic 
areas 
found on 
examinati
on had 
their 
onset in 
service, 
and/or 
are 
secondary 
to 
anything 
of 
service 
origin 
including 
injuries 
as 
described
?

c.  Note:  
The term 
"at 
least as 
likely as 
not" 
does not 
mean 
merely 
within 
the realm 
of 
medical 
possibili
ty, but 
rather 
that the 
weight of 
medical 
evidence 
both for 
and 
against a 
conclusio
n is so 
evenly 
divided 
that it 
is as 
medically 
sound to 
find in 
favor of 
causation 
as it is 
to find 
against 
it.

d.  If it 
is 
determine
d that 
any such 
orthopedi
c 
disorders 
in the 
above 
anatomic 
areas 
found 
present 
are not 
related 
to 
service 
on any 
basis, 
what is 
the most 
probable 
etiology 
of such, 
and when 
was their 
most 
probable 
onset?

Any opinions 
expressed by the 
examiner must be 
accompanied by a 
complete rationale 
with comprehensive 
annotation to the 
file, including the 
evidence upon which 
the opinion relies.

3.  Thereafter, the 
RO should review the 
claims file to 
ensure that all of 
the foregoing 
requested 
development has been 
completed.  In 
particular, the RO 
should review the 
required opinion to 
ensure it is 
responsive to and in 
complete compliance 
with the directives 
of this remand and 
particularly the 
arguments offered at 
the time of the 
Court decision with 
regard to support of 
the opinion by 
annotations to the 
evidence of record; 
if it is not, the RO 
should implement 
corrective 
procedures.  

4.  If the decision 
remains 
unsatisfactory to 
the veteran, an SSOC 
should be issued, 
and the veteran and 
his 
representative/attor
ney afforded a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for final 
appellate review.  
The veteran need do 
nothing further 
until so notified.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

